Citation Nr: 1613079	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 70 percent for an acquired psychiatric disorder, to include bipolar and panic disorder. 

2.  Entitlement to service connection for alcohol and drug abuse. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1992 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2013 that granted service connection for an acquired psychiatric disorder with a disability rating of 70% effective January 26, 2009, and a July 2010 rating decision that denied entitlement to service connection for alcohol and drug abuse.  Both of these decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board via a March 2016 correspondence that he requested a withdrawal of his appeal for the issues of entitlement to a greater initial rating of his service-connected acquired psychiatric disorder and entitlement to service connection for alcohol and drug abuse. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an initial disability evaluation greater than 70 percent for an acquired psychiatric disorder, to include bipolar and panic disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for alcohol and drug abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a correspondence dated March 10, 2016, the Veteran's representative requested that the Board withdraw his appeal for the issues of entitlement to a greater initial rating of his service-connected acquired psychiatric disorder and entitlement to service connection for alcohol and drug abuse.  Submitted along with this correspondence was a statement signed by the Veteran indicating his consent to the withdrawal of his appeal.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issues of entitlement to a greater initial rating of his service-connected acquired psychiatric disorder and entitlement to service connection for alcohol and drug abuse.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed. 


ORDER

The appeal seeking entitlement to an initial disability evaluation greater than 70 percent for an acquired psychiatric disorder, to include bipolar and panic disorder, is dismissed.

The appeal seeking entitlement to service connection for alcohol and drug abuse is dismissed. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


